Citation Nr: 1421992	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for claimed residuals of heat exhaustion, to include shortness of breath and headaches.

2.  Entitlement to service connection for the residuals of a hysterectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to September 1985, with additional service in the Air Force Reserve until January 1998.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the RO. 

In October 2011, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  

The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through January 2014.  As these records are essentially cumulative of treatment records already of record or not pertinent to the claims on appeal, remand for initial RO consideration of these evidence is not warranted.

In September 2012, the Veteran submitted an additional statement, and in April 2014, the Veteran's representative waived initial RO consideration of this evidence.  The statement is accepted for inclusion in the appeal.


FINDINGS OF FACT

1. The Veteran is not shown to have residual disability manifested by headaches or shortness of breath due to an episode of heat exhaustion or other event of her period of active service or any subsequent period of inactive or active duty for training.  

2. The residuals of the hysterectomy are not shown to have been due to an event or incident of the Veteran's period of active service or the result of a disease process related to a period of active duty for training.  


CONCLUSIONS OF LAW

1. The Veteran does not have a disability manifested by heat exhaustion residuals, including headaches or shortness of breath, due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).

2.  The Veteran does not have a disability manifested by the residuals of a hysterectomy due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2006 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran. While the Veteran was not provided notice of the disability rating and effective date elements with respect to the current claims, given that the Board herein denies the claims of service connection, the failure to provide such notice can amount to no more than harmless error.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  

In this case, VA obtained the Veteran's service treatment records, to include treatment records from her period of reserve duty, as instructed in the Board's October 2011 remand, VA treatment and private treatment records, and Social Security Administration records.

While the Veteran was provided the opportunity to provide the names and address of any treatment providers and authorization to obtain records from these providers in response to the Board's October 201 remand, she did not respond with the requisite information or authorization pertaining to any specific treatment provider.

In compliance with the October 2011 remand, the Veteran was provided with a VA examination to determine the etiology of the claimed residuals of heat exhaustion and hysterectomy. 

For these reasons, the RO is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.


II.  Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to any of the claimed disabilities on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


III.  Analysis

The Veteran asserts that she was hospitalized for heat exhaustion in service in 1987 or 1988, and has continued to suffer from residuals such as headaches and shortness of breath due to this episode in service.  She also asserts that she underwent hysterectomy in 2002 as the result of symptoms such as pelvic cramping and bleeding that began during service.

The Veteran's service treatment records from her period of active duty service do not reflect any complaint, finding, or diagnosis with respect to an episode of heat exhaustion or related residuals; however, she did complain of headaches and visual disturbances in December 1984.  She noted a 3 week history of headache and periods of blacking out.  An assessment of vascular headaches was noted at that time.  

A December 1984 gynecological examination was within normal limits. There were no abnormalities noted on September 1985 examination, although the Veteran endorsed a change in menstrual pattern on report of medical history.

The Reserve treatment records reflect that the Veteran denied having headaches on gynecological treatment in March 1988 and December 1993.  She also denied having irregular periods and unusual pain with periods, though she did endorse severe menstrual cramps on examination in March 1988.  The gynecology examinations were normal on both occasions.  

The record also include a July 1989 report from a private gynecologist reflecting that the Veteran was found to be of excellent health with a pap smear was normal.  Periodic examinations conducted in March 1989 and December 1993 also yielded normal findings, though the Veteran again endorsed a change in menstrual pattern on report of medical history in December 1993.

The Veteran submitted a statement indicating that she constantly had problems with severe abdominal pain and unexplained long periods of menstrual cycle during service.  She noted that her examinations were rarely performed on time.  She indicated that numerous ultrasounds failed to reveal any abnormalities until 2002, when a mass behind the cervix was found and required that she undergo total hysterectomy.  

The Veteran also submitted bills of medical treatment and diagnostic test from 1996 to 2001, though these records do not specify the nature of treatment rendered or what test was performed.  She reports undergoing testing until the problem was discovered in 2002. 

The treatment records show that the Veteran underwent a total abdominal hysterectomy performed in 2002.  

The Veteran also reported that she was treated for heat exhaustion at Homestead Air Force Base in approximately 1988.  She reported seeking treatment for related symptoms since this incident.

The Veteran submitted a bill of emergency room treatment dated March 2001 when she renders being treated for similar symptoms, including headache, dizziness, pain, clammy skin, and shortness of breath.  The report from Putnam General Hospital dated in July 2000 reflects that she presented with chest heaviness without shortness of breath.  No past medical history was noted.  A diagnosis of chest pain was indicated. 

A June 2004 report from the Putnam General Hospital reflects that the Veteran presented with the acute onset of left hemiparesis.  Prior to the emergency room visit, she acutely developed pressure in the frontal head region that was soon preceded with diffuse headaches and numbness and pain traveling along the back and abdominal regions to the neck.  She was noted to have had a previous history of injury when she fell and hit her head and suffered from a concussion in 1998, related to a workers' compensation claim.  She noted that she was fairly stable following the injury with the exception of headaches and some dizziness.  The Veteran was assessed with a stroke.  The treatment records following the stroke reflect complaints and treatment of headaches.

On VA gynecological examination in January 2012, the Veteran reported that she underwent total abdominal hysterectomy and bilateral salpingo-oophorectomy in 2002 for recurrent menometrorrhagia.  After an examination and a review of the claims file, the examiner noted that the Veteran stated that her problems began when she was on active duty in the Air Force in 1984 and 1985.  She added that she was a forklift operator and experienced recurrent lower abdominal pain and heavy bleeding as a result of these duties.  However, she related to the examiner that she did not seek gynecological care for this problem because she was usually on her period when her appointments were scheduled.  

The examiner noted that he reviewed the Veteran's medical charts in their entirety, and saw no evidence that the Veteran was ever seen in a gynecology clinic for recurrent menometrorrhagia and pelvic cramping.  He opined that, even though the Veteran stated that this bleeding problem started in 1984, due to lack of documentation, it was less likely that she developed this problem while on active duty.

On VA general medical examination in January 2012, the Veteran reported that she and 90 other soldier were affected by heat stroke while she was on weekend active duty at Homestead Air Force Base.  She stated that she was taken to the base hospital for several hours for treatment.  She denied having headaches prior to this event and indicated that they began some time after the event.  She added that she had at least one headache per day, lasting anywhere from several minutes to 30 minutes at a time.

After an examination, the examiner diagnosed headache.  He noted that he reviewed the Veteran's claim file, which was significant for report of headache on treatment in December 1984 and that she denied having headache on reports in September 1985, March 1989 and December 1993.  

The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service event.   In so finding, the examiner noted that he could not locate any medical records addressing the incident of heat stroke.  

The examiner also noted that service treatment records were silent for complaint of headache outside of the December 1984 treatment report and frequently denied frequent or severe headache on reports of medical history.  

The VA outpatient treatment records were noted to reflect that the Veteran underwent hysterectomy in 2002 for excessive bleeding and that a January 2014 treatment report noted a complaint of daily headaches.

The record does reflect a current diagnosis of headaches and hysterectomy residuals.  However, given the evidence of record, the Board finds that the weight of the evidence is against the Veteran's claims of service connection.

The record does not document chronic gynecological problems or headaches until many years after the Veteran's discharge from active service.  Although she voiced complaint of headache on one occasion during service, the record is silent for any further treatment or subsequent reports on medical history in connection with periodic reserve examinations.  Moreover, headaches were not noted again until she underwent treatment related to her stroke in 2004.

Despite the Veteran's report of "change in menstrual cycle," and one report of menstrual pain, no abnormalities were found on gynecological examination during active duty service or in connection with a period of active duty for treating in connection with her service in the Reserve.  The Veteran herself has indicated that a gynecological problem was not identified until just prior to her hysterectomy in 2002.

As indicated, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, there is more than mere silence. 
 
None of the probative evidence supports a finding of a relationship between the Veteran's service and her claimed residuals of heat exhaustion, to include headaches, and hysterectomy. The only pertinent medical opinion of record is that of the January 2012 VA examiner who had a thorough review of all pertinent evidence and found there is no relationship between the current headaches and hysterectomy and any circumstance of her service.  

Thus, the only probative medical opinion weighs against the claims, and neither the Veteran nor her representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claims.

The Board has also considered the Veteran's written statements to the effect that her symptoms of heavy bleeding and severe abdominal cramping began in service and suffered residuals such as headache and shortness of breath related to an episode of heat exhaustion during her service in the Reserve.  The Veteran is competent to testify as to her observations, but this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  

In this case, the Board finds that the lay statements are not consistent with earlier statements made by her during active duty service and are of limited probative value.   The separation examination report was normal in connection with her period of active duty. 

Reserve duty periodic examination do not disclose symptoms related to heat stroke, nor do they address an episode of heat stroke itself.  The Veteran consistently denied having headaches on report of medical history following the alleged episode of heat stroke.  

While the Veteran did endorse severe menstrual cramp in 1988, this report occurred after active service, subsequent gynecological examinations failed to disclose any related abnormality.

When the Veteran initially sought treatment related to strokes, she did not endorse a long history of headaches following an episode of heat stroke.  Rather, she related a history of headache and concussion stemming from a workplace injury that was not due to service.

To the extent that the Veteran advances her own interpretation of her medical condition indicating that the claimed residuals of heat exhaustion and hysterectomy are related to service, the Board again acknowledges that lay witnesses may, in some circumstances, competently opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at1316.  

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, reasoned opinion of the physician who performed the January 2012 VA examinations.  Furthermore, the Board finds the Veteran's lay statement to be inconsistent with the normal findings at separation and for many years thereafter.   

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated residuals of heat exhaustion, namely, headaches, and hysterectomy are not due to a documented event or incident of her period of service.  

Accordingly, on this record, the claims of service connection for residuals of heat exhaustion, to include shortness of breath and headaches, and hysterectomy must be denied.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
  

ORDER

Service connection for claimed residuals of heat exhaustion, to include shortness of breath and headaches, is denied.

Service connection for the residuals of a hysterectomy is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals



Department of Veterans Affairs


